Citation Nr: 1039151	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  05-25 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to January 
1972, including service in the Republic of Vietnam from November 
1969 to January 1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).

In January 2008 and April 2009, the Board remanded this case for 
further development.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam Era.

2.  The Veteran did not engage in combat with the enemy.

3.  The evidence of record does not establish that the Veteran 
contracted hepatitis C in service, or that this condition is 
causally related to his military service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154; 38 C.F.R. §§ 3.303, 3.304, 3.307 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant about the information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  These notice requirements 
apply to all five elements of a service connection claim, 
including disability ratings and effective dates.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  This notice must be 
provided prior to the initial decision on a claim for VA 
benefits.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
if VCAA notice is provided after the initial decision, such a 
timing error can be cured by a subsequent content-complying 
notice and readjudication of the claim, as in a Statement of the 
Case (SOC) or Supplemental Statement of the Case (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

In December 2003, the Veteran received a notice letter, which 
notified him of what information and evidence was needed to 
substantiate his claim, what information and evidence must be 
submitted by the claimant, and what information and evidence 
would be obtained by VA.  Additionally, in a March 2008 letter, 
the Veteran was informed how the disability ratings and effective 
dates are assigned, as required by Dingess.  The RO issued a SSOC 
in June 2008.

As to the duty to assist, the Board is not aware of the existence 
of additional relevant evidence in connection with the Veteran's 
claims that VA has not sought.  Service treatment records, VA 
treatment records, VA medical examination, lay statements of the 
Veteran, and statements of his representative have been obtained.  
In addition, in compliance with the Board's January 2008 remand 
instructions, the AMC scheduled the Veteran for a VA examination 
in April 2008 to determine the nature and etiology of the 
Veteran's hepatitis C.  In compliance with the Board's April 2009 
remand, the AMC obtained VA treatment records from November 2008 
to August 2009 and sent a request for verification of the alleged 
ambush to the U.S. Army and Joint Services Records Research 
Center (JSRRC).  The results of that record search are included 
in the claims folder.  Thus VA has complied with the January 
2008 and April 2009 remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of his 
appeal.  The Board finds that VA has obtained, or made reasonable 
efforts to obtain, all evidence that might be relevant to the 
issues on appeal, and that VA has satisfied the duty to assist.

Analysis

As an initial matter, the Board notes that the Veteran served in 
the Republic of Vietnam during the Vietnam Era.  Therefore 
exposure to herbicides is presumed.  See 38 C.F.R. § 3.307.  
However, hepatitis C is not a listed condition for which service 
connection may be presumed under 38 C.F.R. § 3.309(e).  However, 
even though the Veteran is not entitled to service connection on 
a presumptive basis, he is not precluded from establishing 
service connection for his hepatitis C with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 
(Fed. Cir. 1994).  To the extent that exposure to herbicides has 
been advanced as one theory of entitlement to service connection 
for hepatitis C, it will be addressed below.

Likewise, after a review of the evidence, the Board finds that 
the Veteran did not engage in combat with the enemy during 
service.  His DD Form 214 shows no awards indicative of combat 
and his military occupational specialty (MOS) was armorer/unit 
supply specialist.   His personnel records indicate that he 
served at the PX on the Tan Am Army Airfield during his service 
in Vietnam.  Thus, the record does not indicate that the Veteran 
engaged in combat with the enemy and the provisions of 38 C.F.R. 
§ 3.304(d) do not apply.  See 38 U.S.C.A. § 1154(b).

Direct service connection requires competent and credible 
evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  VA treatment records contain a diagnosis 
of hepatitis C.  Thus, the current disability requirement is met.

The second requirement for direct service connection is competent 
and credible evidence of an in-service occurrence or aggravation 
of a disease or injury.  Davidson, 581 F.3d 1313.  The Veteran's 
service treatment records do not contain a diagnosis of or 
treatment for hepatitis C.  The Veteran has argued alternately 
that his hepatitis C was caused by exposure to Agent Orange, air 
gun inoculations, or exposure to a fellow service member's blood.  
The Board will address each of these theories in turn.  As stated 
above, the Veteran served in the Republic of Vietnam during the 
Vietnam Era therefore exposure to herbicides is presumed.  
Additionally, the Veteran is competent to provide lay evidence 
regarding lay-observable events such as the conditions of his 
service and the method used for his inoculations.  See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

This account of air gun inoculations is consistent with the 
circumstances and conditions of the Veteran's service and is 
deemed credible.  During his April 2008 VA examination, the 
Veteran told the examiner that he had been involved in an ambush 
in Vietnam where his driver was wounded in the arm, bleeding 
profusely, and the Veteran had to get the driver to the aid 
station for treatment, which resulted in exposure to the other 
soldier's blood.  He reiterated this account in June 2008 and 
February 2010 letters.  Again, the Veteran is competent to 
provide lay evidence regarding events in service.  However, in 
this instance the lay evidence is not deemed credible.  The 
incident described to the April 2008 VA examiner was not 
mentioned previously in the record.  In January 2004 and February 
2004 Risk Factors for Hepatitis Questionnaires, the Veteran 
denied all risk factors including a question regarding exposure 
to contaminated blood or fluids.  A review of the morning reports 
for the Veteran's assigned unit during his Vietnam service do not 
show any casualties during that time period.  The Operational 
Report - Lessons Learned for this Brigade do not document any 
combat incidents involving the Veteran's Battalion.  38 U.S.C.A. 
§ 1154(b).  In a February 2010 letter, the Veteran was asked to 
provide the specific date, name, location, and unit designation, 
so that a further search of the causalty reports to the 9th 
Infantry Division could be conducted.  The Veteran was unable to 
provide these details and an April 2010 memorandum formally 
concluded that VA lack the information required verifying this 
incident.  This incident is not corroborated by the record and 
remained unmentioned by the Veteran for several years during this 
appeal while he continued to deny any exposure to blood beyond 
his claim of contaminated air guns.  Thus, it is found not 
credible.  Therefore, the in-service injury requirement is 
satisfied with regard to herbicide exposure and air gun 
inoculations, but not the claimed exposure to another soldier's 
blood.

The third and final requirement for direct service connection is 
a nexus between either in-service event (herbicide exposure or 
air gun inoculations) and the current disability.  Id.  The April 
2008 VA examiner opined, "Agent Orange herbicide exposure cannot 
and does not cause hepatitis-C (a viral infection of the 
liver)."  Similarly, the May 2004 VA examiner opined that it was 
not at least as likely as not that the Veteran contracted 
hepatitis C through the use of jet injectors.  The examiner 
reasoned that despite the existence of some unproven speculation 
that hepatitis C could be spread in this manner; there was no 
medical or scientific research evidence to support this 
contention.  The record does not contain evidence of a positive 
medical nexus between either of these in-service events and the 
Veteran's current hepatitis C.  

To the extent that the April 2008 VA examiner found a correlation 
between the Veteran's claimed exposure to another soldier's blood 
and his hepatitis C, that event has not be corroborated and the 
Veteran's account deemed  not credible.  A medical opinion 
premised upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised upon 
an unsubstantiated account is of no probative value, and does not 
serve to verify the occurrences described); Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  Thus, the nexus requirement of direct 
service connection is not satisfied and the claim fails on this 
basis.

In short, for reasons expressed immediately above, the Board 
concludes that the weight of the evidence is against the 
Veteran's claim.  For these reasons and bases, the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for hepatitis C.  
Thus, the appeal must be denied.


ORDER

Entitlement to service connection for hepatitis C is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


